DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 04/12/2021 has been entered. Claims 1-13 remain pending in the application. 
Regarding Applicant amendments to claim 1, it does not overcome the double patenting rejection set forth in the Office Action mailed 12/11/2020. The double patenting rejection is maintained. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kameshiro (WO-2017/149579-A1).
Regarding claim 1, Kameshiro teaches an apparatus for maintaining a liquid membrane being open to the air and configured to take a gas sample containing a target material into the liquid membrane, comprising: 

	As recited by paragraph [0027], “The components collected in the sensor solution L1 are brought into contact with receptors expressed in the cell membrane of the detection unit C1 (detection unit provided with cells and a cell  membrane)…” As it is understood, the receptors are a biological substance, and as seen in Figure 3 the detection unit C1 is underneath sensor solution L1. Therefore the receptors (biological substance) is in contact and therefore wetted by the sensor solution L1 (liquid membrane). 
a liquid discharge mechanism (referred to as waste liquid portP3) configured to discharge the liquid in the liquid membrane (L1) ([0030] and Figure 3).
	As stated by paragraph [0026], there is an exhaust port P2 that allows the remaining gas component to be discharged (see Figure 3). It is understood that the exhaust port P2 is open to the air, and therefore the liquid membrane (L1) will be open to the air. 
Regarding claim 8, Kameshiro teaches wherein the biological substance is a receptor, see supra. 
Paragraph [0027] states that collected components are brought into contact with receptors in the cell membrane of detection unit C1. 
Regarding claim 9, Kameshiro teaches wherein the biological substance binds to a target substance in a gas sample, see supra.
As stated by paragraph [0013], the invention relates to a chemical sensor comprising a chemical substance sensor detection part that detects a chemical substance in a gas. 
Regarding claim 10, Kameshiro teaches a chemical sensor, comprising: 
a membrane (referred to as detection unit C1) ([0027] and Figure 3); 
	As stated by paragraph [0027], it is understood that the detection unit C1 includes cells and a cell membrane. 
a biological substance fixed on a surface of the membrane (C1);
	It is understood from paragraph [0027] that the detection unit C1 has cells and a cell membrane, and that there are receptors expressed in the cell membrane.  
a liquid membrane (L1) covering the membrane (C1) and the biological substance, and being open to the air and configured to take a gas sample containing a target material into the liquid membrane; and 
	As seen in Figure 3, it is understood that the sensor solution L1 (liquid membrane) covers the detection unit C1 (membrane). As stated by paragraph [0026], there is an exhaust port P2 that allows the remaining gas component to be discharged (see Figure 3). It is understood that the exhaust port P2 is open to the air, as such the liquid membrane (L1) will be open to the air. 
the apparatus for maintaining the liquid membrane of Claim 1, see supra.
Regarding claim 12, Kameshiro teaches wherein the biological substance binds to a target substance, see paragraph [0027].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kameshiro (WO-2017/149579-A1) as applied to claim 1 above, and further in view of Bock (WO-9015333-A1).  
Regarding claim 2, Kameshiro does not teach a first container to accommodate a liquid, nor a liquid supply member configured to supply the liquid to the liquid membrane by using a capillary phenomenon. Kameshiro does teach that there is a liquid transfer pump LP2 to supply sensor solution L1, however Kameshiro does not disclose from where the solution is supplied from and it is understood that the liquid transfer pump LP2 does not use a capillary phenomenon exclusively to draw fluid to the liquid membrane. 
In the analogous art of passive fluid transport, Bock teaches an apparatus for the self-leveling of a liquid in a container using capillary action. 
Specifically, Bock teaches a first container (referred to as liquid chamber 128) configured to accommodate a liquid therein and a liquid supply member (referred to as rib 136) configured to supply the liquid to the liquid membrane by using a capillary phenomenon (Page 25 paragraph 3 and Figure 12). As recited by page 6 paragraph 1 “These sharp-cornered rib-container surface junctures form contiguous capillary pathways for capillary liquid flow which are coextensive therewith.” A benefit to using these rib structures is that it allows for a bubble-free filling means (Page 25 paragraph 3). It is understood that the liquid membrane is the liquid in the next container (referred to as container 102) (Page 25 paragraph 3 and Figure 12). 
It would have been obvious to one skilled in the art to add the liquid chamber (128) of Bock to serve as the liquid supply chamber, and to replace the liquid transfer pump LP2 of Kameshiro with rib (136) of Bock for the benefit of allowing liquid to flow from the first . 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kameshiro (WO-2017/149579-A1) as applied to claim 1 above, and further in view of Otsuka (JPS-61222584-A) and Bock (WO-9015333-A1).  
Regarding claims 2 and 4, Kameshiro does not teach wherein the liquid supply mechanism includes a first container and a liquid supply member to supply the liquid to the liquid membrane using a capillary phenomenon, nor that the liquid supply member is a nonwoven fabric. 
In the analogous art of draining liquid using capillary action, Otsuka teaches the use of a nonwoven fabric for transporting liquid between containers.
Specifically, Otsuka teaches a first container (referred to as liquid tank 1) and a liquid supply member made of a nonwoven fabric (referred to as nonwoven fabric 5) to supply the liquid to the liquid membrane using a capillary phenomenon ([0001] and Figure 1). It is understood that the liquid membrane is the liquid in the drainage bit (7). Otsuka does not teach where the other end of the nonwoven fabric (5) is disposed to be in contact with the liquid membrane (the liquid in drainage bit 7).
In the analogous art of passive fluid transport, Bock teaches an apparatus for the self-leveling of a liquid in a container using capillary action. 
Specifically, Bock teaches where a liquid supply member (referred to as rib 136) is configured to supply liquid from a first container (referred to as liquid chamber 128) to a liquid 
It would have been obvious to one skilled in the art to modify the apparatus of Kameshiro to replace the liquid feed pump LP2 with the nonwoven fabric of Otsuka, and further have the nonwoven fabric be in contact with both the liquid in the supply container (128) and the liquid in the receiving tank (102) as taught by Bock for the benefit of transporting the liquid without introducing air bubble into the system (Page 25 paragraph 3 of Bock).  

 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kameshiro (WO-2017/149579-A1) and Otsuka (JPS-61222584-A) as applied to claim 2 above, and further in view of Bock (WO-9015333-A1).  
Regarding claim 3, the combination of Kameshiro and Otsuka teach the apparatus according to claim 2. Kameshiro and Otsuka do not teach where the liquid supply member is a capillary. 
In the analogous art of passive fluid transport, Bock teaches an apparatus for the self-leveling of a liquid in a container using capillary action. 
Specifically, Bock discloses wherein the liquid supply member (rib 136) is a capillary having an end inserted into the first container (128) and the other end disposed to be in contact with the liquid membrane (liquid in container 102). As recited on page 12 paragraph 2 that the rib-container junctures “… under appropriate container material surface energy vis-à-vis contained liquid surface tension conditions as described in greater detail hereinbelow, function . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kameshiro (WO-2017/149579-A1) as applied to claim 1 above, and further in view of Otsuka (JPS-61222584-A).
Regarding claim 5, Kameshiro does not teach the liquid discharge mechanism including a second container and an absorption member to discharge the fluid into a separate container. Kameshiro does teach a waste liquid port P3, but it is understood that it is not an absorption member.  
In the analogous art of draining liquid using capillary action, Otsuka teaches the use of a nonwoven fabric for transporting liquid between containers. 
Specifically, Otsuka teaches wherein the liquid discharge mechanism includes a second container (referred to as drainage bit 7) configured to collect a discharged liquid and an absorption member (referred to as nonwoven fabric 5) having an end inserted into the second container (7) and the other end disposed to be in contact with the liquid membrane, and 
It is understood that the nonwoven fabric (5) is absorbent, and can act as the absorption member. Further as seen in Figure 1, one end of the nonwoven fabric (5) is inserted into second container (7) and the other end is in contact with the liquid surface (membrane) of the first container (referred to as liquid tank 1) ([0001] and Figure 1). 
It would have been obvious to one skilled in the art to modify the apparatus taught by Kameshiro to modify the waste liquid port P3 such that liquid is transported with the nonwoven fabric (5) to a second container of Otsuka for the benefit of filtering the waste liquid ([0001] of Otsuka). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kameshiro (WO-2017/149579-A1) as applied to claim 1 above, and further in view of Zevenbergen (US-2012/0247978-A1). 
Regarding claim 6, Kameshiro does teach where the sensor solution L1 is being supplied by liquid transfer pump LP2 and is being discharged from waste liquid port P3, it is understood that the liquid level will be maintained ([0030]). However Kameshiro does not wherein the apparatus for maintaining the liquid membrane maintains the liquid membrane to a thickness of 0.5 µm to 10.0 µm.
In the analogous art of electrochemical sensors, Zevenbergen teaches an ethylene sensor with an ionic liquid. 

It would have been obvious to one of ordinary skill in the art at the time of invention was filed, to determine, through routine experimentation, the optimum thickness of the liquid membrane to a range of 0.5 µm to 10.0 µm which would allow for efficient mass transport ([0056] of Zevenbergen) (MPEP § 2144.05 (II)).   

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kameshiro (WO-2017/149579-A1) as applied to claim 1 above, and further in view of Smith (WO-2007/047826-A1).
Regarding claim 7, Kameshiro does not teach an oil membrane on the surface of a liquid membrane. 
In the analogous art of microfluidic devices, Smith teaches a microfluidic device for cell culturing. 
Specifically, Smith teaches an oil layer (referred to as immiscible fluid 160) on top of the liquid membrane (referred to as biocompatible fluid 158) ([0070] and Figure 4a). Paragraphs [0096] and [0097] state that a culture medium can be placed into a well followed by drops of oil .  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kameshiro (WO-2017/149579-A1) as applied to claim 10 above, and further in view of Nowack (EP-2848929-A1).
Regarding claim 11, Kameshiro does not teach a source and drain electrode at the ends of the membrane, nor that the membrane is graphene. 
In the analogous art of chemical sensors, Nowak teaches a biomolecular sensor device for detecting odorants. 
Nowak teaches where a graphene layer supports a ligand binding protein, where the ligand binding protein can be a receptor ([0016] and [0034]). It is therefore understood that the graphene layer of Nowak may similarly support the receptors of Kameshiro. Nowak further recites in paragraph [0041] “In such a transducer, the graphene layer preferably is the gate material, wherein it acts as a superconductor between the source and drain electrode to which it may be directly (e.g. attached) or indirectly connected.” It would have been obvious to one skilled in the art to modify the detection unit C1 (membrane) with receptors attached taught by Kameshiro to have the detection unit C1 be a graphene layer with receptors and include a source and drain electrode connected by the graphene layer as taught by Nowak for the benefit of detecting changes of the receptors due to the binding action of analytes in a sample ([0041] of Nowak). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kameshiro (WO-2017/149579-A1) in view of Ayliffe (US-8182635-B2). 
Regarding claim 13, Kameshiro teaches a chemical sensor, comprising: 
a membrane (referred to as detection unit C1) ([0027] and Figure 3); 
a biological substance fixed on a surface of the membrane (C1) (see paragraph [0027]); 
a first liquid membrane (referred to as sensor solution L1) covering the membrane (C1) and the biological substance ([0030] and Figure 3);
	Kameshiro does not teach a partition wall nor a second liquid membrane where there is an apparatus to make the liquid in the second liquid membrane to flow towards the first liquid membrane. 
In the analogous art of microfluidic sensors including componentizing substrate layers, Ayliffe discloses a method for manufacturing microfluidic sensors that can be used to integrate particles suspended in a fluid.
Specifically Ayliffe teaches a partition wall (referred to as layer 106) covering the first liquid membrane ([0039], [0040], and Figure 1);
	a second liquid membrane (referred to as a first portion 116 of the fluid conduit) covering the partition wall (106) ([0040] and Figure 1);
	and an apparatus for maintaining a liquid membrane configured to make a liquid in the second liquid membrane (116) flow toward the first liquid membrane and discharge the liquid in the first liquid membrane.

It would have been obvious to one skilled in the art to modify the apparatus of Kameshiro to add the middle layer 106 of Ayliffe, which would allow for fluid to travel along one surface creating the second liquid membrane, and then cycle the fluid around the middle layer 106 to create the first liquid membrane covering the antibodies for the benefit of causing particles in the fluid to travel single-file, where single-file travel allows the particles to spread apart and permit accurate detection of the particles of interest ([0037] and [0043] of Ayliffe).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 19 of copending Application No. 16/818,075 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claims falls within the scope of the examined claims.
The examined claim 1 states in the preamble that the liquid membrane is open to the air and configured to take a gas sample containing a target material into the liquid material. As this limitation is in the preamble, the device only needs to be capable of being open to the air. The copending application claims an apparatus for maintaining a liquid membrane that has a liquid supply unit and a liquid discharge unit. The scope of the copending application falls within the scope of the examined claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see page 6, filed 04/12/2021, with respect to the rejection(s) of claim(s) 1, 10, and 13 under U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kameshiro (WO-2017/149579-A1) and Ayliffe (US-8182635-B2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SOPHIA Y LYLE/Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798